Fourth Court of Appeals
                                San Antonio, Texas
                                     August 7, 2018

                                   No. 04-17-00817-CR

                               Jayson Robert SPONABLE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-16-1291
                         Honorable Frank Follis, Judge Presiding


                                     ORDER


       The State’s Motion to Extend Time to File Brief is hereby GRANTED. Time is extended
to September 4, 2018.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court